November 9, 2015

        HO.   03- /5- D0SM- 6R


   tH Ttt£ Court           of flppBRLb
                FDR       THE
1WWD tiUDIWi DISTRICT OF TEM5
          BT AUSTINy TmS

       ftomy &HE smith 0/?d aO
             Appellant
                   I/.
       the 6v?te of rms>
              flfpel/ec

   JfppmtD FROM CfiUSE HUMB&. M.W
     lH TH£ HStmt DISWCT 0>UHT
       sf bfll eoumy} tems

          fimiWfs BRIEF



       -DTdl ffr$mcnt fleiuested-

                                            'Cfitose)




                                   Any/don,-ff.j 775/5

                          I.
                                                              U/oy/206

                      rmw df fftti/TF/vn



  7&fe of dontttife                                          £
 Jd&rffiiMtion of ih. f&rties                                $
  Sbtfernent c$ tiurisd/dit&i                                 q
 M tf Authorities                                            5
 6'ummy dftke. drsumwt                                     ^
 moment of the dase
                                                             H
/jpfe/Mj Prints of Prwr                                      

 / Tie tr/4/ judqe errd jn %//«$ to grunt ftppdlmts intito?
   W denynfl jmkpmitent M-tonMtw DM T&tinfyk l/^tii)^
   Qnd pro $> Micz oi Appeal Chled $/>*//&
A. The trit/detotts tyilatt fa Qllw defended to d&ndu/t fvtr/tt

  and test n?orts> an& the intent nnd bc& #f eiq&t testimona
  ifpon u)kh the apmnment htmkd to jd^piOV {p frUl, AS
  Ci ftps? \rfvndont.
 contusion




                                   £*
         —VintimmM of -m PmiB+wi>m_
     Pursuant to Tft.fl-flPf. &40QM,  mne$
 of all interested p&rties are provide betouii


flppelkntt Tfa/ fiforwtp                  MJehtet vth'ite
                                           100 KdSbtr$ D£ glite ft



                                           finthmy smith
                                           )t South Moh stmt
                                          Suite, ew


ftffelhnts Cain&fmflfjwl               __£ Way/ie Bdcht6
                                          30/ // MM Street
                                          T&nffc}-m0S I6S0I


States 7**l fitfamey                        She!In striate-
                                            Stephanie tfe\dett
                                             f&it.hA *f )BW/,#>.,
                                             \9&\ }iuey ftoid.s           _   XTffTFMEHT OF rlHKISPI/M

  The dourt eft ftppe&b has appellate ju/jsditf&t )n this £ae&
pursuant to firtiak li03 of the T&(6 tok               . ISL OF flUTHWmft

CflSEZ
StFUersin&t t Hamih} HOI us, ZsUftfi                       7
fxad% i/ iK*xjW 0$ WU.S S3 tf 96,0 M-llty              -%%,!¥
cote, %$tfit,n £&>• 3d &$bix-/w tout)-                     it
putoM{V.Stifc,W$u)-M tiOtfbfr.er.fwM)                  ---Ke
 tfetadtefc. VM., 90 si&M swijvJin ty ifl$                *>
 Hemwfe K®ft> %i> S.u). 9d &)Ss(MfrMW&                 H
kwM, 931 msA at v@                                             afc
flMM K$«fe, ^5 &14 3d 59, yxijuMm-ftpp: Soed                    *
jfrtfM 1/. \Mi«$w,iut> us h&.tfsClRM)-. „.                     Wi
t/^^a 1/. 6Vwie,^ us. wtw4to(Wb-                       —,fa

£T/fflJT£S-
  726 %W/ #fefe &£//
                                                           Lb
  t&. tok towi.fW- od.d-                    St/tUABU OF TltE ARUiimEL

     TM united state wpfemtL datrt htb mode it mr-/^ tfat, tokP
limited motions> a person abused #tf a. federalc>r sistt en'tie, Ms the
riqrt under the snth Amendment- to die uri±d $&&$ tbnsfitut&t to
have dour®I apfpM rf retained counselsnnot bedbtained,
ftrgnih&r (/, Hffllin.Hin UsssCnig). %! the. 6idh ftmrfm£\
Titfti to Counsel )s not ertisiied bo, th& -rnm phqskat presence $f
An dttt>rne us m^simi), potherj a
 person aceunl of a crime has tk right & effeetik asjstancz #f
Counsel*
           pifpel/arts trial eour&ls did not provide* to pim #£ sort r rib '7s
 tml/ary, Jet6 eomi< PrtJ^/D
   Jtore u)05 # dfrert demo/ #f effective, d^htdnee ynor to tri#t
   o)tee motet addr&ed the. trkt^dop dhectty tint he Lmidnnt
   p&rttikpttt h tiis -defense.. pMin mar, £&> tHem^ #f the
   fifth ani> fourteenth finKmdrmt to tk UnskD a«fe (tm<0tiiM*>
   T^'jfynst.PrtJi^/D*




                                    7
tiirthermm, the failure of ncwss/atft**/to /te $r dedouef^ s&Jbq the
 pmcuhoris dh&Josm d eieuiptfatf odickm ant ftitlytirq evidence,,
 the errors u&esb ser/as it deprived Qppeikit ef a fbirtritt a
 pwl the frmution doim tlie resud% is rdkde (e'Pihg SjittiundJ
 mdo us od my Miett v.$6fc>ys s^.dd $%bz
 (sm>lMftfp-dGobLtiplJmlnj tpd a. k^ets deftitnt
   perfomrmte must undercut the "pr&per functioning of the
  Qdvemrkl proass"5ueh {hf the result of the trkl mmt be*
  nWaH&i
                toUTEMEUT l)F THE IMF


   7hh is an appeal ft»w a triol )n foe 2% Dfcfyiet tmrt^
M M%frem,iJKi Honorable Fm% H- tezek, presWty 3
tttiW timber b1,WI. The 8#te Jnsttfafal proceeding Qtgnrst the
ftppe/krt> Itoitily G&& WrH, -for the fe^jj o^&m eft s&uul 4sm/£.
Texas Pern/code %&.Ml. Strirth u)GS ftuwj yjity by ^te juig -
Smih elected to hdue The. janl asses pun'^iyneni' and utos 5errt&td
•fa fc> years 'in TDti. llo Vine was 'imp^eJ.
    On flUQ0; W?/J0)5> a fro Be Hetk eft ft^&l uMs -flW
on Smith's betel?, states flfefflj to b&nSrfs Motiw Den^
sub&iuent tAotion%( te-c&mbw DHit T&tfaOtM 1/S3//SX
'Prose Motiw & )9$oititMe>it &f ftunselt^y ^/$ilnS)HO $$$.

                 AmLLnm Poim of f^r

 fbirt oi Brrov \. The trkl^e erred in Uilirq to gmt
                Afpeltonfc Motim frr ^enyiv^g 'independent pesi-
               ton\iieti'en bUt) TetfhCf\\ei nfa/K).

                                    Pom OF ERM DUE LtiKT/nufi -
         '/he, /r/tftoudqe erred in fyhhg to $mt ttppilarth Mtxfm
         for independent M-icnmtw Dtiet Testing,
            flRMMEMS flHD fl»THD(ilTlE.a J/J MPfDRT OF
    .          HPPBlMTs Pom DF ERROR t)//£
4        standard #f ffo/ieti).

    >/7 the dtnteb fcpl^.jn sMs Motion to J)&y Mmd^thC?^ SP)
    Wbse&i&ti Malm hr ftst-tmht/tv J)M Testis, that upon jfs
    Te\f/eio fat }t a&Vffl&s yio /?ao (pound %r J)m rBStfiG- find tt&
    dttife- $c/t?m/& tt&t tt?e pri/mr}j purp&e efi the defendants seemd
    jvotior? appears to be ehit/en^ tte e$$etivene& &? tis tde/tM&l
    end the ehcim&tur $ -the eoidme 'introduced at trial
         the 6M6& repi$ IS vSithout stand]$* flffeprfe proved
    amended qetition t> Pis "Mloefquea^ Pdrer6/t(j)\id)r^^3 and
    Motion *k flffirttmffto*\ tomelh on )th f#K.
        t/?# pretrJatpfoaeedwqs that tocKplace prior to the s&rt of
    tmil,')r$&fed"t/?e trio/ as & LOkfc* Pte sM /?£> ad/wd\£d$ei
    rfjod made PnouJri to the tthf$urt, nndstittd mr^n^dt tfat tt?&
    Afpellenfe dim o{ }n$ddive> assistvriv. pj four&dj dnd tt?& direst
    clenkhdf twnsel, to &real'and true, betmee the prm%rf#?ss
    team ftnS the pt&^hs ^cl$t ,u)itne&ed the paforrmnez #f
    appttfarife defense t£am, durh$ He pretr/v/Motion-My£^2011.
    flfpllmt 05- M-Ptose btfmMnt )n the ftee-at-M Jps $e
burden &f prouim to this court, Ms £tm &f jneW&ttiti dssk&we
of Amsel lofflm Hs*Moti>n T^fin^indepQnd&rt^i)^ feA/y,
ctnd tht demons in ^wt'w] of vatsmUe. judgment: jd. 4ttif0j

                                   P
PjS &f&b S£, O^endmt, J /r?i£t rem friLj didw 0? /nefl&jue
OS^stanee #f dcunse.1^ fewfie it product dn £-ffe£ #f mt onf^
o&csoml wncdm, kit tmtfcs ©f public 'interest uitiim the &wt
System- &£ Sirickfaid V^h\npn^lhi> us. ygiiWs.&smQ&/&&.&£c>i>£>-
    lk 5triet(/tin) Stindixpi] /$ teen tltdofied h^ ite Texas tmrt rrf
erimim/'flpfais )n /frninkz v< State> 191 siAsd s^s^h^Sp^
for weffhfi'iye cltirrs awsirg underthe tm? fyMtkufim
•7k sffiedabts hds Mofd ermsh aJtdence though /& j&ords m
 rtukulty these dJleqtf/MS) ant) sheu/tl Mue qt&nikl tf?e tMe^ihr

pjm emc $>r $e stmt not to amlipt under sfrdJOwd to defariite
\xhdhf douniels feymmt&w tots sd defei&it $&&]£ votefat d.
d^ndunts *t&i^rtttf/m/ wqht & $erf(* dS/Sif** ni &*&/> Mre
 %M izS ded/sin ^ -d&dw^ ik Miw $r DUD tefivs or
 the fdrffdii/dr dadisto/? wf to )mJ&iq«fe afftfM/fti a/fefptfxsr
  see striekjwi $> US at m,
  fimtbe OffQ/M Jith <8haM> and vJlth^ki^ SeenQ) ftw&$
 pformtfe. mas de$itiei7f> QnA(£) the deficiai^j frfydfaJ tte
 defcmt during iml.
  77i&? and Oth&r ftf/6 m Unsolved 'l£ues on tie DUtr, uJWn
  JvS tmht) defendant! ty/fae fa stixfy one pra$ my0e6
  the faints need to donstd^r tte otter pwnq* tk tmzs 9nhs&
 to reyiouj tht$e j5js&~pmr to /Wu)fe ptih error,
  ZtricJtitJs 466 US dt 69%; Wtw? t5ffl>, 201SM 3d 615,687



                                   II
   fvrdiermeKj the Plotian #r a ml !)Un pest and As Motidi
  to dppeinp eour&t ultSy Due to dorwrm aheut §wkawtA.
  -fame? he did not redeye in Pis indited. 7l?e t&nfW do
   eumwe njhedi&r SamB tneffutk asidtdnee "depdet&J tde.
  defendant /r3 tie den*?/tons
   tejo*: 4'^urq trie/. The trial judge ignored or dose -de rePhrid
   from notki/jB or reeozndm >tte pblatm t){ -de shth fltmdmlst
   csi/atfietfe at pretdd.-
  7f the d/d Amendment yjoirp-jy? "peradew the entire proeeeddng."
  harmless error* oml^sis is inappdade and-the vitieddi is enetqh to
   aJerfarn d tmdiction ivpiard^Sed-the sowrit^M'the f&t/its..
   en Stdbrdtite v.twz,^ us^%mO^
   ddfrnies met analyse is also imfplpadtd (ippjifited fours?/ pioltte
   a sta&M rim- em us. v.WeHopit> Fid M,m (M t\r. )&
   (hsnalese error analysis inapplPate Imose denialerf deiendands
    strtetdr^ fiopt to tk cf|W)i/e cissdtante edtcumep pieesmed
    fd^d'm d> de&ndad).

8< firyVhmt'.

    The- Issue-e>f tie ^ M triad da/n&le pe^re^tSm
 was relevant ibdkippoSe) dprior &tr/d AtfeWarth Mft u)as dfleral fnor to id
arrest ©r edmp msepedeer 3,90101 and hd no )M uOho,
foe 10c hem MM ffl questioned
On aqbwtex 7,90/0, pie md appointed,sod H.\t\!\e&e as
elureel. Counsel uJflS )rtform«f {id he hod WlwfcereAk tyuen n
sample o\ hdP-0" to tk Tempt $h fW>zfc arrest andedrye
Qnt) i05 \au6ft %r tk results of ^er&die puftt^,
flffeltoni, />&* reeieued}d& results d\ the DMtestis ht
yp/unte&ed- ftffelkrttu)P ckr^f u)l# rctim and indidodw
peetxrh&r hdoio. pie tese-dtd>onddausemtdW'ds tie
frmftwn em.uddh the proseaaan pursued.ipPde tee dtigM
ease (cm> //ft b%m>u)          Pom of E.RM Hwac iw —
Tk tntl&uriz $to b atlti)?me Defwdmt to tonket
pretriat distwer^ and \mpdfiffi of i&titin doeuwents, dertnt/i
e^anwtiw arid test reports ^and the Content W bases *f expert
fetimonji upon wheh tie gfl&rtnitot 'intended ft) f£ly pri^r to trial.



Upon f| \!r4 tk Sabsqwjt Motion for ffco mMm W -zsfej
theyfl) St" d&ntont ms noteto/lerq^ the effertmntS of
li6 trni met, bid, u)0S Stou)jr$ the mrt.iktd^ u)ere
Ttiit)gdtir& tirm&w& eokh )&& Qppe/fcnt-to fife His pposz-/ifatws*
to raise defense Course!s /ntff&ttw® $QSS6tdr*e of dwml
 prior to txiQl aw) durirg triol)s appropriate refionir$ be&fofif ^rforrm^ of wMisehsare for Ik- himl SuMbs p®M to fo& \MV lot, ft>r Wft festingj
the^ did not delete tk Chain #f unstick) ftr tie bum/ su)4bs
telleetetl by the. Temple fo'im Pepwwnt, they did'/?tt s/?a any
reports fbr MoM hcrcity 'u)lv is listed as tlie o$\cer vdbodelim
 huml smi)5 in question to the Wdto Mb WW testH, 2%
cM net shoo) an e^brntbn §or the eubm&t&i £ hml wots&r
ddhnny %s(ji\yhd in md-ttombtr^oio to the Wco mtS,
aithmh Ihp. tell&dtm ^ ki0t mate frc^ hdtti IndmdMts mm
 to/lead on wptanbtir 1st pit), and $e$ did not pwiftdz an
 titfkrtitfffl $r u)hy the &unpk 9rom LTpr\ d suspect at ana
 [Vint mthis em \m net Usted(j>£i/d3/rij)< tkitly yQppeik/t
 in fmd tht tMt titttlfo miJestioMw and preptto&enftr trial
 u)Q5 net omptit and thstk im? not rend^ f> •6ml($&Vdi)''HI
 7)ie dourt heard ihis tnctien prior to that.
  ^'i/ontfiltu (LMend Tmtw $r ionimmm en the Same eta&
  Mai/ iiMLUM'^5), Die to the sf?ort amount o{ $*&
  Mt flrthoni Smrth m afcte to 5/W on the etse} ci/frotimieiy
   sftm to e)gte iwiS0 lie inborn the wttthtf lie dMnthw
   mm§\ in&rrm^ r^mch and inv&joptiM fo jwtef
   effect assato* r/7 tk m beam he h\hed hi uMdjw tit obit
  jp rem eSfl&M jieymtiti'U The.trk/mrt^dop. tyrther
   denied titMicn& 8w»fcfc ye^st-to \o'rifrfati(MM3>$)-




                                \5.
TH-edfe. tdre.pxot- dft. HBd flOVife to* dtribal trial WH be
Continued on -fat (k^d&nth written rnddon UfW d&nensdatioe of
Oi^dert cm uMeli tntit Qppffl in die Motion, see, tales' V- sto&M
 8,u). 3d WltW&MA& -Tfir zool). Phe wdtm mdm must be Sunn? 60 by
 a p&fson oS\dn personal knowledge 0f the Ms. -7&.4afe lr\tf> trot- &tt.
 MM. The denialdt a mm tor ttorfmim is gwer»% fdfad titan
*abm cd dwretiod'. dar&la V, mt, m$d wbutr-w w$); uxfc v. $M, m
 SJUJ.&d ffljlttbetpftft Wt)> H 'is the [ppO Sf DdddantJ^
 bJfden to demonstrate priptiri few {he dw of a. Men fadsnfittiwe.
 JffleOT, #7 8.U&I at dt$> seeMwd IdntnnsMddm $3
 Cm. be. riff- iWb' ffaiwr, tie denialop m adequate epf&tuditu to
  mpoxe fir thai fas lOnstkutiMl rvmifiCdfiim under the d/0> and
 pmdtedi flmdrwb to the United'Ms odredMw, UnitedStats Vd/m,
 Hdb Lf.'S, Wtfft#& Ttie Cant &ffld' "eireemstnnm.../neytepresent...
 itihen alitiwdi tsuneel is tm'd^k to jsdsd phe mused during trkt ^
 ^fifi Had'ihMd that  us at 6s-m
  Pro & titf&nckrt file Vfc motion^ fot-faw)tfo pdft resd^ id
  apoi %dth md to pnM his actual innoeenii $k*9>> Mficb
  -testirwnyjn his fflprwts befya. the tr/4/jud$e prior to trkl
  appellant etemmstrazfel ihet his atterne^s u)&rz ret yet
  prepared ft>r trim-


                            /*>•
   -die -ffci/U* te tillad" pro Sddefendant io tmduet dis&m and
    insptdik of tectfiin do&utnet&i uommtiw ofwtdm dot reports
    deptwi hk &x Pari/urdisiMoA and ymt&hiwe, -rmnint to
    his chiii 6$ nested** issues w'lt/i the dtid tdidedt,uJdd id® die
    tendril fyus ef -the promotions tone- 7%i6,tk dedal of Q0fo&
    Wtoe for ionimne did tint dm yidde lis sddi nmiment
     rioftt to the. gffte osastorrt. ofecunsel, and jfe Todde*nBi
     prntrdmntnigk to duo PridS *f d&Mty T)h4 resetted in
     Wiiileus pmtuden, prendre beeaiM d? rttdm instituted wet iedeb'&i
     «P injurihi d?e de&m, ad dddostprobate m^,uMS xsdtet
     in dn inwiiddhd, tm fag fyMwekl trad

                      tOMPdSibli
         tlHmott, WfMBES miDmd dp^Hant mreetiul% jepst
    that Bib htmvbk Sent nmn the trmedft tf Mtrial in did ease.
   and (titerwb nuiem. sustain pint of emmeterme aid twos^
   tdt denid *f fa 'diodde end smn printc$ error nurttndeo aid
    KiMse $r &nl m&t-dn the. ai&rwif Uppdlantrtspetpjl% repee?
    {/id llie tmd femd to the. tmUmft for a pealdmi J%Ouiy-
ffb $F-1$toH '(Bftdkiti frap'dhd he Mion$)r$d-d>ndti» urn jesd^ be


                                             (Jte St) fytfadtoct




                                  n
                                                                       Qd% f tid
itorioil, Tlppimi 6'idts:
                                      X
    dpplio&ntb Itnpranment uilf greatly limit ii/S ddditu do /dtfatte.
The issues 'fliWved in due date dre vera temples end u)iit repatite
6i$fiW\mt reseath dud witest/yed/di. ftppdeed hes timited neeess do
de Uuj dibrdjrji t)nd Indited tnoosled^ ef the led.
                                      It.
  dpplmnt is unebk to dfford Counsel. He has Te^esteJ fane, do
prowd )n fom pauperis.
                                      M.
    d txid in this Pfss dill lidh '/ruio/ee todrfieiinj pedimenji and
dtureel tdould better enobis Qppliead to p°resent evidence end tm examine,
iditnesyes.
   mmm, flpptiotnt TS^est end esdd>e iwt to fa&*r Iits mber
   in djpdirtih^ an fUtvmi^ in din Case,
                                              jfep&tfhl/ti debmitdd,
                                              finnif eene Smith * H&m
                                                                                %.
    RWHyGffl- SMI             tfim mm ^ • I* THE Pt57KKT mtr
     y.                                 %                H% duo/cmL Distbct

    rue e>Ttm of meis                   $                &"• v>wgr, i**s
                       fifflMrr 1H support of

                        WPOlHTMffl OF COUHSEL

i Roddy Gbue 8my_ am the dfplie&nt 'in the atale ent'ttied erne.
Tn etuppott of lib Mption ftequestirp} fiffoinfrnent 6f damsel.
I declare that tk (Statements udd\ch T haue made bdwb ere true, and
Correct underpernio ef (6Q*% (98 USdf tfid)-

     On th'6 pattyMr ease, appdeaet put 'in Q, MoTiod repestihj this
 bsbrid dmrt to appoint counsel to assist Mm in the ahoue. and
  numbered com. There die. &Uteptionnl dirtumstaneE u)&rrantir$ the
 appointment ef dounsel. Applicant has po viperierw in doss lain, this
 'includes eats eiamnir^ \drtn&t$ ani no )ni/e5t/$4tdfl Skills-

   flpplwrtt has rib Still in the menee. ed laid, Cnd unfamiliar ulrth pe.
rules of evidence., and left oddhart the aide of eoonseh if pat e>n trhl
 vj'ttfaut hatiinj no stdlon intDmpeteit ediden&, or evidence /rrdevatt to
 the issue of the Hbou^. emjse. or other io'js& 'inddhdt<6ibleJ apphknt lacIt
both the still dnd pewledap adqwdel^ to ppepme Ih defense, h^
T&fam the guiding knl of imnstt at em -W=W sty h the peo&dv
thisWk'-Md'diiee.
                                   jr.
    OF dp the rights tiat &person has, the rt$ht to he represented
6y cdumd is by far the ?ncet pervasive, Wit dffeets tys aiit/df do
QSStrt Qnji other riQMS he enau /Mj Qnd Keep in mnd, Qppirint is Qpi'nS
against an 'dttomen  0QW his
    Mudon- for flmflmr oF eevm., Jo, that aft/ant tiiqtj stend
    &im/I^ behe the inn).
                                               'ihpetiflill^ S-lhrntdedj
                                               %0ydnmeTdiT/t^/'mm
                                                    tmmiT
                                ^
                                ^    |
                                t^
                                     <5^


                     I     -0
                           u4
                                     p     t
                                     s
                           k
                           ^
                                1
                           5-
                     ^          8
                                           m
                     v*^




                                           r-




     S9
     ST
          X3
3
                SI
     i          3
     1    8=1
     53
V)